                Case 1:21-cv-00532-SAG Document 70-1 Filed 06/29/21 Page 1 of 4
                                                                                            EXHIBIT 1
 Moffet, Brian       L.

From:                              Moffet, Brian   L.

Sent:                              Monday, June 28, 2021 10:59 AM
To:                                'Bryce Carrasco'
 Subject:                          Carrasco v. M&T - Request for Depositions
Attachments:                       Notice of Deposition - B Carrasco.pdf



 Dear Mr. Carrasco   -
Among the more than twenty (20) emails you sent me between Friday morning and Saturday morning were requests to
take the depositions of four high-ranking corporate executives at M&T Bank Corporation - the parent company of
Defendant M&T Bank. Specifically, you are requesting to depose: (L) Rene Jones, Chairman and Chief Executive Officer;
(2) Kevin Pearson, Vice Chair; (3) Darren J. King, Executive Vice President & Chief Financial Officer; and ( ) Laura O'Hara,
Senior Vice President and General Counsel. None of these individuals have any direct knowledge - let alone personal
knowledge - of any relevant facts nor were any of them involved in this matter. Your emails requesting their
depositions support this reality as do your answers to interrogatories.

For example, you indicate that you want to depose Messrs. Jones and King because they each signed the publicly
available financial statements of M&T Bank Corporation. However, the internal controls at and financial reporting of
M&T Bank Corporation and its subsidiaries are not relevant to your claims under the Fair Credit Reporting Act or the
Truth in Lending Act. You do not necessarily dispute this but rather contend that these senior corporate executives have
knowledge of M&T Bank Corporation's financial condition, which is relevant to your claim for punitive damages. While
M&T believes that discovery on the issue of punitive damages is premature, the financial position and/or net worth of
M&T Bank Corporation is publicly available. You do not need to burden Messrs. Jones and King with a deposition for this
information. lndeed, your emails indicate that you already obtained M&T Bank Corporation's financial statements,
which is more than sufficient at this time.

Similarly, you indicate that you want to depose Ms. O'Hara regarding certain of her individual transactions of M&T Bank
Corporation stock dating back to 20t7, but these transactions - which are publicly disclosed in SEC Form 4 filings - have
nothing to do with the issues in this case. The Amended Complaint raises three discrete issues: (L) whether M&T was
obligated to report that you were disputing the underlying credit terms of the credit card; (2) whether M&T posted the
credit card agreement governing your credit card account on the lnternet; and (3) whether a certain on-line
advertisement for an M&T credit card contained adequate disclosures. Ms. O'Hara's acquisition and/or disposition of
M&T Bank Corporation stock is irrelevant to all three issues. You also indicate that you want to depose Ms. O'Hara
because "she is a key decision maker in M&T's legal division." While Ms. O'Hara is the General Counselfor M&T Bank
Corporation, she had no personal involvement in this matter and therefore, does not have knowledge of any relevant
facts.

And, as for Mr. Pearson, you do not provide any reason or basis for wanting to depose him,

Your request to depose these senior corporate executives is an abuse of discovery and amounts to nothing more than
harassment. Accordingly, M&T requests that you withdraw the deposition requests. To the extent you refuse or decline
todoso,M&TwillseektheappropriaterelieffromtheCourt,includingaprotectiveorder. pleaseletmeknowifthis
willbenecessary. lnthemeantime,attachedpleasefindthenoticeofyourdepositionforJulySthaspreviouslyagreed
upon. A hard copy of the notice will be sent by mail.

Thank you.

Bria n
                       Case 1:21-cv-00532-SAG Document 70-1 Filed 06/29/21 Page 2 of 4

Brian Moffet
100 light   Street   Baltimore, MD 21202
D: +1   410.385.3655 O: +1 410.727.6464    F: +1 410.773.9138




W Hbf,s*DCE
vCard I bmolfet@milesstockbridge.com


mtr
For COVID-19 information and resources, please visit our !,qlolavirus,Task   Fgf_c-e   pige
      Case 1:21-cv-00532-SAG Document 70-1 Filed 06/29/21 Page 3 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,

       Plaintifl                              ,1.




                                              *               Case   No.: SAG-21-532
                                              rf
M&T BANK,

       Defendant.                             1.




,1.    ,F      ,F      ,(      ,1.     ,1.    +       ,f      *       ,t     ,t    +      ,1.    ,F




                                     NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil Procedure,

Defendant M&T Bank     will take the deposition upon oral examination of the following person on

the date and at the time indicated and from day to day thereafter until completion before a Notary

Public, or an officer authorized by law to administer oath.

       DEPONENT:              BRYCE CARRASCO

       DATE AND      TIME:    Thursday, July 8,2021at l0:00 a.m.

       LOCATION:              Miles & Stockbridge, P.C.
                              100 Light Street
                              Baltimore, Maryland 21202

The deposition is to be taken for discovery purposes, for use as evidence at trial or both. The

deposition will be recorded by stenographic means and by video.
     Case 1:21-cv-00532-SAG Document 70-1 Filed 06/29/21 Page 4 of 4




                                                    Respectful[y submitted,

                                                    /s/ Brian L. Moffet
                                                    Brian L. Moffet (Fed. Bar No. 13821)
                                                    MILES & STOCKBRIDGE P.C.
                                                     100 Light Street
                                                    Baltimore, Maryland 2L202
                                                    Tel: (410) 727-6464
                                                          'f'et(iirm
                                                    bmo  f           i I esstockb ri d ge. conr



                                                    Attorneys   for Defendant M&T Bank




                                CERTIFICATE OF SERVICE

       I   hereby certify that on June 28, 2021, a copy of the foregoing was served on the

following via email and via first class mail, postage prepaid:

       Bryce Carrasco
       334 Ternwing Drive
       Arnold, MD 21012


                                                 /s/ Brian L. Moffet
                                                 Brian L. Moffet




                                                2
